Exhibit 21 Subsidiaries of the Registrant Name & Address Year & State Incorporated Ownership EDJ Leasing Co., L.P. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Limited Partnership (1987) 99% Limited Partner (LP) Interest of the Jones Financial Companies, LLLP (JFC), and 1% General Partner (GP) Interest in LHC. LHC, Inc. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Corporation (1987) 100% Wholly owned Subsidiary of JFC. Edward Jones Trust Company (formerly Boone National Savings and Loan Association, F.A.) 12555 Manchester Road St. Louis, MO 63131 Missouri Federally Chartered Savings Association 100% Wholly owned subsidiary EDJ Holding Co., Inc. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Corporation (1987) 100% Wholly owned subsidiary Edward D. Jones & Co., L.P. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Limited Partnership (1987) 99% LP Interest of JFC, and 1% GP Interest of EDJ Holding Co, Inc. Edward D. Jones & Co. Canada Holding Co., Inc. Sussex Centre, Suite 902 90 Burnhamthorpe Road, West Mississauga, Ontario, Canada L5B 3C3 Ontario, Canada Corporation (1993) 100% Wholly owned subsidiary of Edward D. Jones & Co., L.P (EDJ) Edward Jones (Canada) Sussex Centre, Suite 902 90 Burnhamthorpe Road, West Mississauga, Ontario, Canada L5B 3C3 Ontario, Canada Limited Partnership (1993) 99% LP Interest by EDJ, and 1% GP Interest by Edward D. Jones & Co. Canada Holding Co., Inc. Edward D. Jones & Co. Agency Holding Co., Inc. Sussex Centre, Suite 902 90 Burnhamthorpe Road, West Mississauga, Ontario, Canada L5B 3C3 Ontario, Canada Corporation (1995) 100% Wholly owned subsidiary of Edward Jones (Canada) Edward Jones Insurance Agency (Quebec) Inc. Sussex Centre, Suite 902 90 Burnhamthorpe Road, West Mississauga, Ontario, Canada L5B 3C3 Ontario, Canada Corporation (2002) 100% Wholly owned subsidiary of Edward D. Jones & Co. Agency Holding Co., Inc. Edward Jones Insurance Agency Sussex Centre, Suite 902 90 Burnhamthorpe Road, West Mississauga, Ontario, Canada L5B 3C3 Ontario, Canada Limited Partnership (1995) 99% LP Interest by Edward Jones (Canada), and 1% GP Interest by Edward D. Jones & Co. Agency Holding Co. Inc. 1 Exhibit 21 (continued) Subsidiaries of the Registrant EDJ UK Lease, LLC 12555 Manchester Rd. St. Louis, MO 63131 Missouri Corporation (2010) 100% Wholly owned subsidiary of EDJ. EJ Mortgage, L.L.C. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Limited Liability Company (L.L.C.) (1998) 100% Wholly owned subsidiary of EDJ. Conestoga Securities, Inc. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Corporation (1987) 100% Wholly owned subsidiary of EDJ EDJ Ventures, Ltd. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Limited Partnership (1987) 99% LP Interest by EDJ, and 1% GP Interest by Conestoga Securities Inc. CIP Management, L.P. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Limited Partnership, Limited Liability Limited Partnership (1989) 99% LP Interest by EDJ Ventures, LP., and 1% GP Interest by CIP Management, Inc. CIP Management, Inc. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Corporation (1989) 100% Wholly owned subsidiary of Conestoga Securities, Inc. Passport Research, Ltd. Federated Investors Tower Pittsburgh, PA 15222 Pennsylvania Limited Partnership (1987) 49.5% Limited Partnership Interest by EDJ Edward Jones Insurance Agency Holding, L.L.C. 12555 Manchester Road St. Louis, MO 63131 Missouri L.L.C. (1997) 100% Ownership Interest by EDJ Edward Jones Insurance Agency of California, L.L.C. 650 Alamo Pintado Rd., Ste. 202 Solvang, CA 93463 California L.L.C. (1998) 99% Ownership Interest by California Agency Holding, L.L.C., and 1% Ownership Interest by Edward Jones Insurance Agency Holding, LLC California Agency Holding, L.L.C. 650 Alamo Pintado Rd., Ste. 202 Solvang, CA 93463 California L.L.C. (1998) 100% Ownership Interest by EDJ Edward Jones Insurance Agency of New Mexico, L.L.C. 9200 Montgomery Blvd. NE Albuquerque, MM 87111 New Mexico L.L.C. (1997) 100% Ownership Interest by EDJ Edward Jones Insurance Agency of Massachusetts, L.L.C. 17 Pray Street Amherst, MA 01002 Massachusetts L.L.C. (1998) 100% Ownership Interest by EDJ Customer Asset Protection Company Holdings, Inc. c/o Marsh USA Inc. 1166 Avenue of the Americas New York, NY 10036 Delaware Corporation (2003) 7% Ownership Interest by EDJ 2
